Case 3:18-cv-14770-BRM-LHG Document 7 Filed 04/01/19 Page 1 of 1 PagelD: 44

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALBERT GESUALDO, :
, : Civil Action
Plaintiff, I
: Case No. 3:18-cv-14770
v. :

- JURY TRIAL DEMANDED

WAL-MART STORES, INC., JOHN DOES :
1-10 and ABC CORP 1-10 (the last two
names being fictitious and unknown),
intended to represent the person, firm or

' corporation who owned, operated,
maintained or were otherwise responsibie
for the premises, of the commonly known as :
“WAL-MART,” located at 950 Route 37
W Toms River, New Jersey 08755,

Defendants.

 

The matter in difference in the above-entitled action having been amicably adjusted by
and between the parties, it is hereby stipulated and agreed that the same be and it is hereby

dismissed, without costs against either party, with prejudice.

McDONNELL & ASSOCIATES, PC, DEL SARDO & MONTANARI

By: toe (i & ae a

Barkha Patel, Esq.
Attorneys for Defendant Attorneys for Plaintiff

Dated: 4 20] 1 Dated: 2 s \4- (4

  

 

 

 

i
